Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1, the prior art does not show the limitations of “a power management determination unit for each state of a plurality of vehicle states, the power management determination unit configured to receive a signal from the vehicle state monitoring and recognition unit; and an electronic control unit (ECU) power control application execution unit configured to receive a signal from the power management determination unit for each state of the plurality of vehicle states.”
With respect to independent claim 8, the prior art does not show the limitations of “determining, by the gateway processor, whether a vehicle state analysis necessity data is present in the received message; upon determining that the vehicle state analysis necessity data is present in the received message, executing, by the gateway processor, vehicle related determination logics, wherein the vehicle related determination logics include a surrounding environment determination logic, a driving state determination logic, and a vehicle state determination logic; checking, by the gateway processor, power control conditions of electronic control units (ECUs); and controlling, by the gateway processor, power of the ECUs according to the checked power control conditions.”
With respect to independent claim 8, the prior art does not show the limitations of “determine whether a vehicle state analysis necessity data is present in the received message; upon determining that the vehicle state analysis necessity data is present, execute vehicle related determination logics, wherein the vehicle related determination logics include a surrounding environment determination logic, a driving state determination logic, and a vehicle state determination logic; check power control conditions of electronic control units (ECUs); and control power of the ECUs according to the checked power control conditions.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623.  The examiner can normally be reached on M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLENN A. AUVE/Primary Examiner, Art Unit 2185